Exhibit 10.3

2010 Restricted Stock Agreement

NCR 2006 Stock Incentive Plan

You have been awarded a number of restricted shares of NCR common stock (the
“Restricted Stock”) under the NCR Corporation 2006 Stock Incentive Plan, as
amended and restated effective December 31, 2008 (the “Plan”), as described on
the restricted share grant information page (the “Information Page”) on the
website of the third party Plan administrator for NCR Corporation (referred to
herein, together with its affiliate companies, as “NCR”), subject to the terms
and conditions of this 2010 Restricted Stock Agreement (this “Agreement”) and
the Plan.

1. Subject to the terms and conditions of this Agreement, all or a portion of
the Restricted Stock will become non-forfeitable (“Vested”) on the vesting
date(s) described on the Information Page (each, a “Vesting Date”), provided
that you are continuously employed by NCR until the Vesting Date.

2. If your employment with NCR terminates prior to your Vesting Date due to:
(i) your death; or (ii) cessation of active employment by NCR as a result of a
disability for which you qualify for benefits under the NCR Long-Term Disability
Plan or another long-term disability plan sponsored by NCR (“Disability”); then,
upon such termination of employment, the restricted stock award will become
fully Vested. If your employment with NCR terminates prior to your Vesting Date
due to your: (a) Retirement (defined as termination by you of your employment
with NCR at or after age 55 with the consent of the Compensation and Human
Resource Committee of the NCR Board of Directors (the “Committee”) other than,
if applicable to you, for Good Reason (as described below) following a Change in
Control (as defined in the Plan)); or (b) reduction-in-force; then, upon such
termination of employment, a pro rata portion of the Restricted Stock will
become fully Vested. The pro rata portion of the Restricted Stock that will
become fully Vested pursuant to this Section 2 will be determined by multiplying
the number of shares of Restricted Stock awarded pursuant to this Agreement that
have not otherwise become Vested on or prior to the date of your termination of
employment by a fraction, the numerator of which is the number of full and
partial months of employment that you completed after the date of grant of this
award (the “Grant Date”), and the denominator of which is the number of full and
partial months between the Grant Date and the last Vesting Date scheduled to
occur under this Agreement.

Notwithstanding any provision in this Agreement to the contrary other than
Sections 4, 10, 11, 13 and 18, in the event a Change in Control occurs and this
restricted stock award is not assumed, converted or replaced by the continuing
entity, the Restricted Stock shall become fully Vested immediately prior to the
Change in Control. In the event of a Change in Control wherein this restricted
stock award is assumed, if a Termination of Employment (as defined in the Plan)
by the Company other than for Cause (as defined in the NCR Change in Control
Severance Plan, to the extent that you are a participant in the NCR Change in
Control Severance Plan at the time of such Termination of Employment; otherwise
as defined in the Plan) or Disability (as defined in the Plan) occurs during the
twenty-four (24) months following the Change in Control, the Restricted Stock
shall become fully Vested immediately upon your Termination of Employment. If
you are a participant in the NCR Change in



--------------------------------------------------------------------------------

Control Severance Plan, an NCR Severance Policy or a similar arrangement that
defines “Good Reason” in the context of a resignation following a Change in
Control and you terminate your employment for Good Reason as so defined within
twenty-four (24) months following a Change in Control, the Restricted Stock
shall become fully Vested immediately upon your Termination of Employment.

3. If your employment terminates prior to your Vesting Date for any reason other
than as described in Section 2, the Restricted Stock, to the extent not fully
Vested, will automatically terminate and be forfeited.

4. By accepting this award, except to the extent that disclosure is required by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Restricted
Stock will be forfeited if you violate the terms and conditions of this
Section 4.

5. In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Committee or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of
Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this clause (1), the awards shall Vest
in full immediately prior to the consummation of such Corporate Transaction;
(2) the substitution of other property (including, without limitation, cash or
other securities of NCR and securities of entities other than NCR) for the
Restricted Stock subject to outstanding awards; and (3) in connection with any
Disaffiliation (as defined in the Plan), arranging for the assumption of awards,
or replacement of awards with new awards based on other property or other
securities (including, without limitation, other securities of NCR and
securities of entities other than NCR), by the affected Subsidiary, Affiliate
(as such terms are defined in the Plan), or division or by the entity that
controls such Subsidiary, Affiliate, or division following such Disaffiliation
(as well as any corresponding adjustments to awards that remain based upon NCR
securities).

6. You will be the record owner of the Restricted Stock until such shares are
forfeited, and as the record owner you will be entitled to all rights of a
common stockholder of NCR, including without limitation, voting rights and
rights to cash and in-kind dividends, if any, on the Restricted Stock; provided,
however, that the right to dividends will be subject to Section 8 below, and,
prior to your Vesting Date, the Restricted Stock is not freely transferable.
Until the Restricted Stock has become Vested, the Restricted Stock shall be
issued in book-entry only form and shall not be represented by a certificate.
The restrictions set forth in this Agreement shall be reflected on the stock
transfer records maintained by or on behalf of NCR. You agree that, in order to
ensure compliance with the restrictions imposed on the Restricted Stock under
this Agreement, NCR may issue appropriate “stop transfer”



--------------------------------------------------------------------------------

instructions to its transfer agent and/or third party Plan administrator. By
execution of this Agreement and effective until the Restricted Stock has become
Vested, you hereby irrevocably constitute and appoint the Chief Executive
Officer and the Chief Financial Officer of the Company attorneys-in-fact to
transfer the Restricted Stock on the stock transfer records of NCR with full
power of substitution. You agree to take any and all other actions (including
without limitation executing, delivering, performing and filing such other
agreements, instruments and documents) as NCR may deem necessary or appropriate
to carry out and give effect to the provisions of this Agreement. As soon as
practicable after your Vesting Date, subject to Section 9 below, NCR will
instruct its transfer agent and/or its third party Plan administrator to release
the restrictions on your record account and the Restricted Stock, to the extent
Vested, will become freely transferable.

7. At all times before your Vesting Date, the Restricted Stock, to the extent
not fully Vested, may not be sold, transferred, pledged, assigned or otherwise
alienated, except by beneficiary designation, will or by the laws of descent and
distribution upon your death.

8. Any cash dividends on the Restricted Stock declared before your Vesting Date
shall not be paid currently, but shall be reinvested in shares of common stock
of NCR. Any shares resulting from such reinvestment (the “Dividend Shares”) will
be considered Restricted Stock for purposes of this Agreement and will be
subject to all of the terms, conditions and restrictions set forth herein. As of
each date that NCR would otherwise pay the declared dividend on the Restricted
Stock (the “Dividend Payment Date”) in the absence of the reinvestment
requirements of this Section 8, the number of Dividend Shares will be determined
by dividing the amount of dividends attributable to the Restricted Stock but not
paid on the Dividend Payment Date by the closing price of NCR’s common stock on
the Dividend Payment Date. The Committee may, in its discretion, take such
action as it deems appropriate regarding in-kind dividends or distributions with
respect to the Restricted Stock, to the extent not fully Vested, prior to your
Vesting Date, which actions may include, without limitation, current
distribution or liquidation or reinvestment in Restricted Stock. Any securities
or property so distributed may, in the Committee’s discretion, be subject to any
or all of the forfeiture provisions set forth in this Agreement.

9. (a) NCR has the right to deduct or cause to be deducted, or collect or cause
to be collected, with respect to the taxation of the Restricted Stock, any
federal, state or local taxes required by the laws of the United States or any
other country to be withheld or paid with respect to the Restricted Stock, and
you or your legal representative or beneficiary will be required to pay any such
amounts. Except as otherwise provided in this Section 9, your acceptance of this
award of Restricted Stock constitutes your instruction to NCR and any brokerage
firm determined acceptable to NCR for such purpose to sell on your behalf the
whole number of shares of Vested Restricted Stock as NCR determines to be
appropriate to generate cash proceeds sufficient to satisfy such tax withholding
requirements. Any such shares of Vested Restricted Stock will be sold on the
day(s) the requirement to withhold taxes arises (e.g., the date that the
Restricted Stock becomes Vested) or as soon thereafter as practicable. You will
be responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold NCR harmless from any losses, costs, damages, or expenses
related to any such sale. You acknowledge that neither NCR nor its designee is
under any obligation to arrange for such sale at any particular price, and that
the



--------------------------------------------------------------------------------

proceeds of any such sale may not be sufficient to satisfy the tax withholding
requirements. Accordingly, you agree to pay to NCR as soon as practicable,
including through additional payroll withholding, any amount of such taxes
required to be withheld that is not satisfied by the sale of Vested Restricted
Stock described above. You acknowledge that this Section 9(a) is intended to
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and is to be interpreted
to comply with the requirements of Rule 10b5-1(c), and that you are not aware of
any material, nonpublic information with respect to NCR or any securities of NCR
as of the date of this Agreement.

(b) Notwithstanding the foregoing, if at the time that any shares of Vested
Restricted Stock would otherwise be sold to satisfy tax withholding requirements
pursuant to Section 9(a) you are an executive officer subject to the provisions
of Section 16 of the Exchange Act, you hereby consent and direct that, in lieu
of such sale, NCR shall withhold the whole number of shares of Vested Restricted
Stock as NCR, in its sole discretion, deems necessary to satisfy such tax
withholding requirements, and you agree to pay to NCR, including through
additional payroll withholding, any amount of such taxes required to be withheld
that is not satisfied by the withholding of Vested Restricted Stock described in
this Section 9(b).

(c) Notwithstanding the foregoing, if you are paid through a non-United States
NCR payroll system, you agree that NCR may satisfy any tax withholding
requirements with respect to the Restricted Stock by withholding cash from
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the tax withholding requirements.

10. The Restricted Stock, to the extent not fully Vested, will be forfeited if
the Committee determines that you engaged in misconduct in connection with your
employment with NCR.

11. In exchange for the Restricted Stock, you agree that during your employment
with NCR and for a twelve (12) month period after the termination of employment
(or if applicable law mandates a maximum time that is shorter than twelve
(12) months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, yourself or through
others, without the prior written consent of the Chief Executive Officer of NCR:
(i) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section 11) to the extent such
services or employment involves the development, manufacture, marketing,
advertising, sale or servicing of any product, process, system or service which
is the same or similar to, or competes with, a product, process, system or
service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment;
(ii) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR, its subsidiaries or affiliates, to terminate
his or her employment with NCR, its subsidiaries or affiliates, or otherwise
cease his or her relationship with NCR, its subsidiaries or affiliates; or
(iii) solicit the business of any firm or company with which you worked during
the preceding two (2) years while employed by NCR, including customers of NCR,
its subsidiaries or affiliates. If you breach the terms of this Section 11, you
agree



--------------------------------------------------------------------------------

that in addition to any liability you may have for damages arising from such
breach, any Restricted Stock that has not yet Vested will be immediately
forfeited, and you agree to pay to NCR the Fair Market Value of any Restricted
Stock that Vested during the twelve (12) months prior to the date of your
termination of employment. Such Fair Market Value shall be determined as of the
Vesting Date.

As used in this Section 11, “Competing Organization” means (i) an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and (ii) any other person
or organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer referenced in subpart (i) of this paragraph is
available from the NCR Law Department.

12. By accepting this award, you agree that, where permitted by local law, any
controversy or claim arising out of or related to this Agreement or your
employment relationship with NCR shall be resolved by arbitration. If you are
employed in the United States, the arbitration shall be pursuant to the NCR
dispute resolution policy and the then current rules of the American Arbitration
Association and shall be held at a neutral location, in or near the city where
you work or have worked for NCR if you reported into an NCR facility; or if you
worked out of your residence, the capital city or nearest major city in the
state in which you reside. If you are employed outside the United States, where
permitted by local law, the arbitration shall be conducted in the regional
headquarters city of the business organization in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio, without regard to its conflict of laws
principles. Each party shall bear its own attorney’s fees associated with the
arbitration, and other costs and expenses of the arbitration shall be borne as
provided by the rules of the American Arbitration Association for an arbitration
held in the United States, or similar applicable rules for an arbitration held
outside the United States. If any portion of this paragraph is held to be
unenforceable, it shall be severed and shall not affect either the duty to
arbitrate or any other part of this paragraph.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 11, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 11 NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration. You stipulate to the exclusive jurisdiction and venue of the state
and federal courts located in Montgomery County, Ohio, the location from which
NCR’s equity programs are administered, for any such proceedings.



--------------------------------------------------------------------------------

13. By accepting the Restricted Stock, you acknowledge and agree that, to the
extent that the Restricted Stock constitutes “Covered Incentive Compensation”
subject to the terms of NCR’s Compensation Recovery Policy, as the same may be
in effect from time to time (the “Compensation Recovery Policy”), then,
notwithstanding any other provision of this Agreement to the contrary, you may
be required to forfeit or repay any or all of the Restricted Stock pursuant to
the terms of the Compensation Recovery Policy. Further, you acknowledge and
agree that NCR may, to the extent permitted by law, enforce any repayment
obligation pursuant to the Compensation Recovery Policy by reducing any amounts
that may be owing from time-to-time by NCR to you, whether as wages, severance,
vacation pay or in the form of any other benefit or for any other reason.

14. Subject to the terms of this Agreement, you may at any time designate one or
more beneficiaries to receive all or part of any Restricted Stock to be
distributed in case of your death, and you may change or revoke such designation
at any time. In the event of your death, any Restricted Stock distributable
hereunder that is subject to such a designation will be distributed to such
beneficiary or beneficiaries in accordance with this Agreement. Any other
Restricted Stock not designated by you will be distributable to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the Restricted Stock in question may be transferred to
your estate, in which event NCR will have no further liability to anyone with
respect to such Restricted Stock.

15. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

16. The terms of this award of Restricted Stock as evidenced by this Agreement
may be amended by the NCR Board of Directors or the Committee.

17. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 12 of this Agreement shall prevail.

18. Notwithstanding any other provision of this Agreement, this award of
Restricted Stock and your right to retain any shares of Restricted Stock that
become Vested hereunder are subject to your timely annual certification to NCR’s
Code of Conduct.